NOTE: This order is nonprecedent;ial.
United States Court of AppeaIs
for the FederaI Circuit
SHELL OIL COMPANY AND ATLANTIC RICHFIELD
COMPANY,
Plain,tiffs-Appellees,
V.
UNITED STATES,
Defendan,t-Appellant.
2010-5161
Appea1 from the United States Court of Federal
C1ain1s in case no. 06-CV-141, Senior Judge Loren A.
S1nith.
ON MOTION
Before FRIEDMAN, Circuit Judge.
0 R D E R
The United States moves to summarily vacate the
judgment of the United States Cour1: of Federal C1aims
and remand or, in the a1ternative, for a stay of proceed-
ings. She11 Oil Cornpany and At1antic Richf1e1d Company
0ppose. The United States replies

SHELL OIL COMPANY V. US 2
We deem the better course is to deny the United
States' motions without prejudice to the United States
raising its issues in its briefs.
Accordingly,
IT ls ORDERE1) THAT:
(1) The motions are denied
(2) The United States’ brief is due within 40 days
from the date of filing of this order. _
FoR THE CoURT
  4 2011 /s/ Jan Horba1y
Date J an Horba1y
C1erk
cc: Stephen C. Tosini, Esq.
Michae1J. Kirk, Esq.
s19
FlI.E f
U.S. COURT 0F APPEALS FOR
THE FEDERF*.L CIRCUIT
JAN 04 3011
.!ANH9RBAL\'
CLERK